


109 HRES 1098 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1098
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2006
			Mr. Ryan of Ohio (for
			 himself and Mr. Tierney) submitted the
			 following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives to raise the awareness of alopecia areata.
	
	
		Whereas alopecia areata is a common autoimmune skin
			 disease resulting in the loss of hair on the scalp and elsewhere on the
			 body;
		Whereas alopecia areata is a common but very challenging
			 and capricious disease affecting approximately 2 percent of the American
			 population, amounting to more than 4.7 million people in the United
			 States;
		Whereas, with alopecia areata, the affected hair follicles
			 are mistakenly attacked by a person’s immune system, resulting in the loss of
			 hair;
		Whereas, although not life-threatening, alopecia areata is
			 most certainly life-altering, and its sudden onset, recurrent episodes, and
			 unpredictable course have a serious effect on a person’s life and functional
			 status at work, school, and everyday life; and
		Whereas because much of the public is not familiar with
			 alopecia areata, the reaction of the public to the disease can have a profound
			 psychological impact on the lives of those disrupted by this disease: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that an appropriate week should be designated as National
			 Alopecia Areata Awareness Week.
		
